743 N.W.2d 562 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Basil Augustus PERRY, Defendant-Appellant.
Docket No. 134577. COA No. 270283.
Supreme Court of Michigan.
January 24, 2008.
On order of the Court, the application for leave to appeal the June 14, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the trial court for articulation of the court's basis for scoring offense variable 11.